                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:17-CR-282-D


UNITED STATES OF AMERICA                      )
                                              )
               v.                             )              ORDER
                                              )
LAWRENCE T. BROWN,                            )
                                              )
                       Defendant.             )


       The court received letters from defendant requesting a copy ofthe docket, judgment, sentencing

minutes, and transcripts pertaining to his case. See [D.E. 82, 84, 85]. "An indigent is not entitled to

a transcript at government expense without a showing of need, merely to comb the record in the hope

of discovering some flaw." United States v. Shoaf, 341 F.2d 832, 833-34 (4th Cir. 1964).

       On June 5, 2018 and July 30, 2018, the clerk mailed instructions with copy and transcript fee

amounts to defendant [D.E. 83, 86]. To the extent defendant's letters could be construed as motions

to obtain documents without charge, the motions are DENIED.

       SO ORDERED. This J...t day of January 2019.
